Exhibit 10.38

 

SEVENTH AGREEMENT OF AMENDMENT TO REVOLVING LOAN AND

SECURITY AGREEMENT AND OTHER DOCUMENTS

 

 

This Seventh Agreement of Amendment to Revolving Loan and Security Agreement and
Other Documents (this "Amendment") shall be dated and effective as of September
28, 2015 and is by and between STERLING NATIONAL BANK, having an office at 489
Fifth Avenue, New York, New York 10017 ("Sterling"), and any other entity
becoming a lender pursuant to the Loan Agreement (as hereinafter defined) are
individually referred to as a "Lender" and collectively referred to as the
"Lenders", and Sterling as the agent for the Lenders as well as acting for the
benefit of the Lenders (the "Agent"), and SPAR GROUP, INC., a Delaware
corporation, SPAR NATIONAL ASSEMBLY SERVICES, INC., a Nevada corporation, SPAR
GROUP INTERNATIONAL, INC., a Nevada corporation, SPAR ACQUISITION, INC., a
Nevada corporation, SPAR TRADEMARKS, INC., a Nevada corporation, SPAR MARKETING
FORCE, INC., a Nevada corporation, SPAR CANADA, INC., a Nevada corporation and
SPAR CANADA COMPANY, an unlimited liability company incorporated in the Province
of Nova Scotia, Canada (either separately, jointly, or jointly and severally,
collectively, the "Borrowers"), each having an address at 333 Westchester
Avenue, South Building, Suite 204, White Plains, New York 10604.

 

WHEREAS, the Borrowers have executed and delivered or have become parties to, as
applicable, a certain Secured Revolving Loan Note dated July 6, 2010 in the
original principal amount of Five Million and 00/100 Dollars ($5,000,000.00),
payable to the order of the Agent, as same was subsequently increased to Six
Million Five Hundred Thousand Dollars ($6,500,000.00) and as same was
subsequently further increased to Seven Million Five Hundred Thousand and 00/100
Dollars ($7,500,000.000) as evidenced by a certain Amended and Restated Secured
Revolving Loan Note dated July 1, 2014 (collectively, the "Existing Note") and
as same (and Sterling’s Commitment to make revolving loan advances) is being
further increased to Eight Million Five Hundred Thousand and 00/100 Dollars
($8,500,000.00) pursuant to an Amended and Restated Secured Revolving Loan Note
of even date herewith in the original principal amount of Eight Million Five
Hundred Thousand Dollars ($8,500,000.00) issued by the Borrowers to Sterling in
order to continue and evidence the outstanding indebtedness under and amend,
restate and completely replace the Existing Note (the "Note");

 

WHEREAS, in connection with the execution and delivery of the Existing Note and
to secure payment and performance of the Note (and prior to its execution, the
Existing Note) and other obligations of the Borrowers to the Agent, the Agent
and the Borrowers have executed or become parties to, as applicable, a certain
Revolving Loan and Security Agreement effective July 6, 2010, as same has been
amended from time to time and as same is hereby further amended pursuant to the
terms of this Amendment (collectively, the "Loan Agreement");

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, in addition to the Note and the Loan Agreement, the Borrowers and the
Agent have executed and/or delivered certain other collateral agreements,
certificates and instruments perfecting or otherwise relating to the security
interests created, which together with the Note and the Loan Agreement are
hereinafter individually referred to as a "Loan Document" and collectively
referred to as the "Loan Documents";

 

WHEREAS, National Assembly Services, Inc., a New Jersey corporation (which was
incorrectly referenced as a Nevada corporation in a prior amendment to the Loan
Agreement), merged with SPAR National Assembly Services, Inc., a Nevada
corporation, with SPAR National Assembly Services, Inc. being the surviving
company and which company is in the process of changing its name to SPAR
Assembly & Installation, Inc.;

 

WHEREAS, the Borrowers have requested that the Agent modify the amount of the
Revolving Loan and make certain other modifications to the terms of the
Revolving Loan evidenced by the Note, the Loan Agreement and the other Loan
Documents to which the Agent has agreed provided the Borrowers enter into this
Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which being hereby acknowledged, the Agent and the Borrowers hereby agree as
follows:

 

1.      Capitalized terms not defined herein shall have the meaning set forth in
the Loan Agreement.

 

2.     Section 1.1(a) of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

"Lender agrees to provide, in its sole and absolute discretion, advances in the
maximum aggregate amount of $8,500,000.00 to the Borrower for the Revolving Loan
and Letters of Credit ("Commitment"), but not in excess of the Borrower's
Borrowing Base, at one time or from time to time at the request of the Borrower
on a Revolving Loan basis (the "Revolving Loan"), which may be repaid and
reborrowed during the term of this Agreement. The full amount of outstanding
principal and interest on account of the Revolving Loan is to be payable on July
6, 2017."

 

3.      The first paragraph of Section 1.1(b) of the Loan Agreement is hereby
amended to read in its entirety as follows:

 

"The term "Borrowing Base" means an amount equal to the lesser of (i) Eight
Million Five Hundred Thousand and 00/100 Dollars ($8,500,000.00) or the sum of
(ii) up to eighty-five percent (85%) of the face amount of the Borrower's
"Qualified Accounts" plus (iii) the lesser of (A) up to sixty-five percent (65%)
of the face amount of the Borrower's otherwise Qualified Accounts which are
unbilled for not more than up to sixty (60) days following completion of service
or product, or (B) Three Million and 00/100 Dollars ($3,000,000.00), but which,
in no event, shall exceed fifty percent (50%) of the Borrowing Base (in each
case all less reserves determined by Agent for advertising allowances, warranty
claims and other contingencies) as that term is defined in this Agreement, plus
(iv) up to Five Hundred Thousand and 00/100 Dollars ($500,000.00) of the full
unpaid and outstanding balance of any standby letters of credit which Lenders in
their sole and absolute discretion may issue on account of the Borrower, which
letters of credit are to be fully and separately cash collateralized."

 

 
2

--------------------------------------------------------------------------------

 

 

4.     Subsection (D) of Section 1.1(c) of the Loan Agreement is hereby amended
to read in its entirety as follows:

 

"Accounts (not to exceed $3,000,000.00 in the aggregate) with respect to which
the account debtor is not billed in and paid from the United States of America
or Canada (excluding the province of Quebec) unless such Account is (1) fully
guaranteed and secured by an irrevocable letter of credit in form and substance
satisfactory to Agent, or (2) is fully covered by foreign credit insurance
pursuant to a policy satisfactory in form and substance to Agent and issued by
an insurer acceptable to Agent; provided however that conditional requirements
(1) and (2) above do not apply to SPAR Canada Company;"

 

5.      The Capital Expenditures covenant set forth in Section 7.16 in the Loan
Agreement is hereby amended to read in its entirety as follows:

 

"The Borrower is not to enter into any agreement to purchase or pay for, or
become obligated to pay for, capital expenditures in an amount aggregating in
excess of $2,000,000.00 during any fiscal year."

 

6.     Section 7.17 of the Loan Agreement is hereby amended to read in its
entirety as follows:

 

"Neither the Borrower (on a combined basis) nor SPAR Group, Inc. and its
Subsidiaries (on a consolidated basis) is to create or suffer to exist its
combined or consolidated indebtedness to tangible net worth ratio, the numerator
of which being Indebtedness and the denominator of which being Tangible Net
Worth, to be greater than (a) 3.0 to 1 for the Borrower on a combined basis and
(b) 3.0 to 1 for SPAR Group, Inc. and its Subsidiaries on a consolidated basis.
The term "Indebtedness" is to be determined on a combined basis for the Borrower
or a consolidated basis for SGRP and its Subsidiaries, as applicable, in
accordance with GAAP and includes all items which should be and are included on
the balance sheet in determining total liabilities, whether demand, installment,
contingent, secured, unsecured, guaranteed, endorsed or assumed."

 

7.     The first sentence of Section 7.19 of the Loan Agreement is hereby
amended to read in its entirety as follows:

 

"The Borrower is not to cause or permit its combined Fixed Charge Coverage Ratio
to be less than 1.5 to 1.0 as of the last day of each fiscal quarter for the
twelve month period then ended."

 

 
3

--------------------------------------------------------------------------------

 

 

8.      The first paragraph of Section 14.1 of the Loan Agreement is hereby
amended to read in its entirety as follows:

 

"The Revolving Loan terminates July 6, 2017."

 

9.     All references in the Loan Agreement and the other Loan Documents, if
any, to (a) National Assembly Services, Inc., a New Jersey corporation, or
incorrect references to National Assembly Services, Inc., a Nevada corporation,
shall hereafter be to and mean SPAR National Assembly Services, Inc., a Nevada
corporation, and upon completing a pending name change, SPAR Assembly &
Installation, Inc., whether by name or defined term, as a "Borrower" or
otherwise; and (b) the "Note" or "Notes", whether by name, as a "Loan Document"
or otherwise, shall hereafter be to and mean the Amended and Restated Secured
Revolving Loan Note dated as of September 28, 2015, in the original principal
amount of Eight Million Five Hundred Thousand and 00/100 Dollars
($8,500,000.00), made payable by the Borrowers to the order of Sterling, as
amended, and issued in order to continue and evidence the outstanding
indebtedness under and amend, restated and completely replace the Existing Note
and any other note(s) that may be issued by Borrowers to evidence the Revolving
Loan.

 

10.     In the event of any ambiguity or inconsistency between the Loan
Documents and this Amendment, the language and interpretation of this Amendment
shall be deemed binding and paramount.

 

11.      The Borrowers hereby represent and warrant to the Agent that:

 

(a)     Each and every of the representations and warranties set forth in the
Loan Agreement and the other Loan Documents are true in all material respects as
of the date hereof and with the same effect as though made on the date hereof
(except as and to the extent limited to reference dates), and are hereby
incorporated herein in full by reference as if fully restated herein in its
entirety;

 

(b)     No Default or event of Default and no event or condition which, with the
giving of notice or lapse of time or both, would constitute such a default or
event of Default, now exists or would exist under any Loan Document after giving
effect hereto;

 

(c)     There are no defenses or offsets to its outstanding obligations under
the Loan Agreement or any of the other Loan Documents executed in connection
therewith, and if any such defenses or offsets exist without the knowledge of
the Borrowers, the same are hereby waived;

 

(d)     The Borrowers are not subject to any legal or contractual restrictions
on their ability to enter into this Amendment;

 

 
4

--------------------------------------------------------------------------------

 

 

(e)      The individual(s) executing this Amendment on behalf of the Borrowers
has the requisite power and authority to execute and deliver this Amendment and
that all action necessary to authorize the execution, delivery and performance
of this Amendment has been duly taken, and this Amendment is being duly executed
and delivered by the officer or other representative authorized to execute and
deliver this Amendment; and

 

(f)     As of the date hereof, the Borrowers are each duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
formation and each is duly qualified as a foreign corporation and in good
standing under the laws of each other jurisdiction in which such qualification
is required.

 

12.     It is expressly understood and agreed that all collateral security for
the extensions of credit set forth in the Loan Agreement is and shall continue
to be collateral security for all extensions of credit provided under the Loan
Agreement as herein amended. Without limiting the generality of the foregoing,
the Borrowers hereby absolutely and unconditionally confirm that each document
and instrument executed by the Borrowers pursuant to the Loan Agreement
continues in full force and effect, is hereby ratified and confirmed and is and
shall continue to be applicable to the Loan Agreement (as herein amended).

 

13.     The amendment set forth herein is limited precisely as written and shall
not be deemed to (a) be a consent to or a waiver of any other term or condition
of the Loan Agreement, the Loan Documents or any of the documents referred to
therein, or (b) prejudice any right or rights which the Agent may now have or
may have in the future under or in connection with the Loan Agreement, the Loan
Documents or any documents referred to therein, as amended. Whenever the Loan
Agreement is referred to in the Loan Agreement, the Loan Documents or any of the
instruments, agreements or other documents or papers executed and delivered in
connection therewith, it shall be deemed to mean the Loan Agreement and other
Loan Documents as amended hereby.

 

14.     The Borrowers agree to sign, deliver and file any additional documents
and take any other actions that may reasonably be required by the Agent
including, but not limited to, affidavits, resolutions, or certificates for the
full and complete consummation of the matters covered by this Amendment.

 

15.     This Amendment is binding upon, inures to the benefit of, and is
enforceable by, the heirs, personal representatives, successors and assigns of
the parties hereto. This Amendment is not assignable by the Borrowers without
the prior written consent of the Agent, provided, however, that this Amendment
shall be deemed to be assigned with any assignment of the Loan Agreement
consented to by the Agent.

 

16.     To the extent that any provision of this Amendment is determined by any
court or legislature to be invalid or unenforceable in whole or in part either
in a particular case or in all cases, such provision or part thereof is to be
deemed surplusage. If that occurs, it shall not have the effect of rendering any
other provision of this Amendment invalid or unenforceable and this Amendment is
to be construed and enforced as if such invalid or unenforceable provision or
part thereof were omitted.

 

 
5

--------------------------------------------------------------------------------

 

 

17.     This Amendment may only be changed or amended by a written agreement
signed by all of the parties. By execution of this Amendment, the Agent is not
to be deemed to consent to any future renewal, extension or amendment of the
Revolving Loan or the Loan Documents.

 

18.     This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original. Said counterparts shall constitute but one
and the same instrument and shall be binding upon each of the undersigned
individually as fully and completely as if all had signed but one instrument.

 

19.      This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of New York without giving effect to New
York’s conflict of laws principles that would defer to the substantive laws of
any other jurisdiction.

 

20.     The parties to this Amendment acknowledge that each has had the
opportunity to consult independent counsel of their own choice, and that each
has relied upon such counsel’s advice concerning this Amendment, the
enforceability and interpretation of the terms contained in this Amendment and
the consummation of the transaction and matters covered by this Amendment.

 

21.     The obligation of the Agent to enter into this Amendment is subject to
the following:

 

(a)     Receipt by the Agent of a fully executed counterpart of this Amendment
and the Amended and Restated Secured Revolving Loan Note from the Borrowers;

 

(b)     Receipt by the Agent of a deferred financing fee in the amount of Seven
Thousand Five Hundred and 00/100 Dollars ($7,500.00); and

 

(c)     The Agent shall have received such other documents or information as it
may reasonably request.

 

In addition to the foregoing, the Borrowers agree that they shall be obligated
for the payment of the Agent’s reasonable legal fees incurred in connection with
the preparation of this Amendment.

 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 
6

--------------------------------------------------------------------------------

 

 

The undersigned have caused this Amendment to be executed as of the day and year
first above written.

 

 

STERLING NATIONAL BANK

 

 

 

 

 

 

By:

/s/ Joanne L. Wong 

 

 

Name:

Joanne L. Wong 

 

 

Title:

Vice President

 

 

 

SPAR GROUP, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

SPAR NATIONAL ASSEMBLY SERVICES, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

SPAR GROUP INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

SPAR ACQUISITION, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

SPAR TRADEMARKS, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

-Signatures Continued on Following Page-

 

 
7

--------------------------------------------------------------------------------

 

 

 

SPAR MARKETING FORCE, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

  Title: Chief Financial Officer,  

 

 

Treasurer and Secretary

 

 

 

SPAR CANADA, INC.

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

SPAR CANADA COMPANY

 

 

 

 

 

 

By:

/s/ James R. Segreto 

 

 

Name:

James R. Segreto

 

 

Title:

Chief Financial Officer,

 

    Treasurer and Secretary  

 

 

 

8